              Case 5:20-cv-07984-NC Document 4 Filed 11/13/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
12 ZACHARIA GAMBLE, et al.,                           Case No. 5:20-cv-07984 NC
13                    Plaintiffs,                     SUA SPONTE JUDICIAL
                                                      REFERRAL FOR PURPOSES OF
14           v.                                       DETERMINING RELATIONSHIP
                                                      OF CASES
15 GOOGLE LLC, et al.,
16                    Defendants.
17
18        In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge James Donato to determine whether it is
20 related to 3:20-cv-05671 JD, Epic Games, Inc. v. Google LLC, et al.
21        IT IS SO ORDERED.
22
23        Date: November 13, 2020                  _________________________
                                                   Nathanael M. Cousins
24                                                 United States Magistrate Judge
25
26
27
28
     Case No. 20-cv-07984 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
